On January 26, 1995, it was ordered that Douglas Paul Grand be and he is by this Order hereby committed to the Montana State Prison for a term of ten (10) years. He is given credit for 23 days served on this charge in the Mineral County jail and designated as a "Dangerous Offender" for purposes of parole eligibility. The sentence imposed by this judgment is hereby ordered to run concurrent with the five (5) year prison term imposed by the Court this same date upon this same defendant in Mineral County Criminal Cause No. C-642. It is further ordered that before he is deemed eligible for parole, the defendant shall enter and successfully complete the prison programs for chemical dependency and anger management provided that the same are recommended for him by prison staff. It is further ordered that any release of the defendant prior to discharge of this sentence shall be subject to terms and conditions as stated in the January 26, 1995 judgment.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kelly Larson, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended to read as follows: The defendant shall be sentenced to serve two (2) years in the Montana State Prison for the offense of Felony Escape. The said sentence shall run consecutive to the sentence imposed for Cause No. C-642, Domestic Abuse. The dangerous designation for the offense of Felony Escape shall be dismissed.
The reasons for the amendment are: 1. The record indicates that the charges on the Domestic Abuse case are warranted for the dangerous designation but not warranted for the Escape offense. There being no record of dangerous activity during the escape or surrounding the escape. 2. The amendment for the Escape offense is to make it more consistent with sentences of like crimes.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Kelly Larson, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.